Citation Nr: 9922098	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of an 
esophagogastrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1950 to 
August 1953 and from November 1953 to November 1970.

The instant appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, which denied a claim for 
service connection for an esophagogastrectomy/adenocarcinoma.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in February 1998 for further development.

The Board notes that the issue of entitlement to service 
connection for cardiovascular disease was also on appeal; 
however, service connection for coronary artery disease, 
status post coronary artery bypass graft with 
hypertension/hypertensive vascular disease, was granted in an 
October 1998 rating decision.  Since that decision 
constituted a full grant of the benefits sought on appeal as 
to that issue, it will not be addressed here by the Board.

The Board also notes that the veteran's representative 
requested that this case be remanded for clarification of the 
representative as two representatives were listed in Box 3 of 
the October 1994 VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative).  However 
the Board does not find that more than one representative was 
recognized for the veteran in violation of 38 C.F.R. 
§ 14.631(c)(1) (1998) as the veteran's representative, The 
American Legion, is clearly listed as the representative in 
Box 3.  The second line of Box 3 does list the Alabama 
Department of Veterans Affairs; however, the name of that 
organization is preceded by "c/o" or "care of" language.  
Thus, the Board deems that only one representative has been 
recognized for the veteran, The American Legion.  In any 
event, the Board notes that the veteran is receiving a full 
grant of the benefits sought in this appeal.


FINDING OF FACT

The veteran's adenocarcinoma of the gastroesophageal junction 
resulting in a esophagogastrectomy was caused by service-
connected disability.


CONCLUSION OF LAW

Residuals of an esophagogastrectomy are proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in 
that it is plausible.  Further, the Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a) (West 1991).

The veteran contends, in essence, that his 
esophagogastrectomy resulted from his service-connected ulcer 
disorder.  Under 38 C.F.R. § 3.310(a) (1998), disability 
which is proximately due to or the result of a service-
connected disability shall be service connected.

Review of the record reflects that the veteran is service-
connected for hemigastrectomy and vagectomy for prepyloric 
gastric ulcer, currently evaluated as 60 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7308 (1998).  Of 
record are private medical records dated in April 1992 which 
reveal that the veteran had an esophageal mass.  The records 
show that when the mass was biopsied the findings were 
consistent with adenocarcinoma, or cancer, of the 
gastroesophageal junction.  An esophagogastrectomy was 
recommended and performed later that month.

The veteran filed the present claim for benefits in October 
1994.  In January 1995 he underwent a VA examination; 
however, the examiner did not have the veteran's medical 
records available at the time of the examination or at the 
time of the dictation of the examination report.

Following the Board's February 1998 remand, the veteran 
underwent a VA examination for the purpose of determining the 
existence of any relationship between the veteran's service-
connected hemigastrectomy and vagectomy for prepyloric 
gastric ulcer and his adenocarcinoma of the gastroesophageal 
junction, status post esophagogastrectomy.  The June 1998 VA 
examiner reviewed the claims folder.  He noted the veteran's 
medical history.  The examiner opined:

There is a reasonable incidence of the 
occurrence of adenocarcinoma of the 
stomach following partial gastrectomy for 
peptic ulcer disease.  In the opinion of 
the examiner there is a very definite 
possible relationship between his 
previous problems with peptic ulcer and 
the subsequent partial gastrectomy and 
the development of adenocarcinoma which 
involved the stomach and also the distal 
esophagus.

Based on its review of the relevant evidence in this matter, 
it is the decision of the Board that the appellant should be 
given the benefit of the doubt with respect to his claim for 
service-connected for residuals of esophagogastrectomy.  The 
Board finds that the veteran's adenocarcinoma and resulting 
esophagogastrectomy was effectively related by medical 
opinion to his service-connected hemigastrectomy and 
vagectomy for prepyloric gastric ulcer.  Hence, it follows 
that service connection is warranted for residuals of 
esophagogastrectomy.  38 C.F.R. § 3.310(a) (1998).


ORDER

Entitlement to service connection on a secondary basis for 
residuals of esophagogastrectomy is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

